   Case 3:21-bk-30224-SHB         Doc 49 Filed 04/09/21 Entered 04/09/21 11:04:03                Desc
                                  Main Document     Page 1 of 2




SO ORDERED.
SIGNED this 9th day of April, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                                Case No. 3:21-bk-30224-SHB
   ROBERT FORD INSURANCE AGENCY, INC.                           Chapter 11

                                 Debtor

                                               ORDER

           At the continued hearing held March 25, 2021, on the Motion of Robert Ford Insurance

   Agency, Inc. for Use of Cash Collateral filed by Debtor on February 15, 2021 [Doc. 11], as

   amended by the Motion of Robert Ford Insurance Agency, Inc. for Use of Cash Collateral filed on

   February 19, 2021 [Doc. 14], the Court directed Debtor to tender within ten days an agreed order

   for the continued use of cash collateral through close of busines on April 23, 2021, that also

   included a requirement that Debtor serve the agreed order within three days after its entry and

   noticed the continued hearing on the motion set for April 22, 2021, at 10:00 a.m. Because Debtor

   has not tendered, as of April 8, 2021 (which is fourteen days after the March 25 hearing), an agreed

   order in compliance with the Court’s directives, has not sought an extension of time to comply,

   and the Interim Agreed Order Regarding the Use of Cash Collateral and to Provide Adequate
Case 3:21-bk-30224-SHB        Doc 49 Filed 04/09/21 Entered 04/09/21 11:04:03              Desc
                              Main Document     Page 2 of 2



Protection entered on March 5, 2021 [Doc. 24], expired by its terms on March 18, 2021, the Court

directs the following:

       1. The Motion of Robert Ford Insurance Agency, Inc. for Use of Cash Collateral filed by

Debtor on February 15, 2021 [Doc. 11], as amended by the Motion of Robert Ford Insurance

Agency, Inc. for Use of Cash Collateral filed by Debtor on February 19, 2021 [Doc. 14], is

DENIED without prejudice.

       2. The continued hearing scheduled for April 22, 2021, on the Motion of Robert Ford

Insurance Agency, Inc. for Use of Cash Collateral, as amended, is STRICKEN.

                                              ###
